DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 14/686,741. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a multiply multi-chamber cushion with lines of alternating lands and slits.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The opening being “valve free” is new matter. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The “opening” being “valve free” is unclear. Applicant’s opening appears to have a valve (15, 13). See Fig. 3. For examination purposes, the opening need only allow air into and out of the chamber.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The “opening” being “valve free” is unclear. Applicant’s opening appears to have a valve (15, 13). See Fig. 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-11, 19, 21-23, 26 and 28-30 are rejected under 35 U.S.C. 103 as being anticipated or unpatentable over Jian (US 2008/0197041) in view of Frayne (US 8,978,693); or Jian and Frayne in view of Gess (US 2014/0346079).
Regarding claim 1, Jian discloses an inflatable cushion, comprising: a first film ply (2a) extensive in a longitudinal direction and a lateral direction; a second film ply (2b) extensive in the longitudinal direction and the lateral direction and overlayed on and approximately the same location as transverse seals proximate to an inflation region, with the transverse seals defining the longitudinal sides of the plurality of chambers, the line of alternating lands and slits being configured to facilitate tearing through the plies to separate portions of the inflatable cushion. See Figs. 1-4 and ¶[0021]. 
Jian does not disclose the fluid going from the plurality of chambers to the inflation region. Frayne, which is drawn to a cushion with an inflation valve, discloses using a valve that allows for two-way airflow. See Abstract and Figs. 3D-5D. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute, or use in conjunction with, the valve of Frayne on the cushion of Jian in order to allow for the cushion to deflate and even be reused.  
In the case that Jian does not disclose the lines of alternating lands and slits terminating as claimed. Gess, which is drawn to a cushion, disclose lines of alternating lands and slits (30) that terminate approximately the same location as transverse seals 
Additionally, it would have been an obvious matter of design choice to have the lines of weakness end as claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Applicant’s own specification discloses that the lines of weakness can extend to a variety of distances. See ¶[0085]. 
Regarding claim 3, Jian, as modified by Gess, discloses the inflation region includes a strip of material (at 13b) that is a portion of the plies not crossed by the one or more lines of alternating lands and slits, wherein the strip of material connects the portions of the plies that are separated by torn lines of alternating lands and slits. See Fig. 1. 

Regarding claim 7, Jian discloses a first finger and a second finger having different longitudinal widths. See Fig. 4. Attorney Docket No. P244540.US.02-485252-X
Regarding claim 8, the lines of alternating lands and slits extend all the way to one edge of the first film. See Fig. 1. 
Regarding claim 9, the inflation region comprises unattached edges of the first and second film plies proximal to a first longitudinal edge with a longitudinal connected portion positioned parallel and adjacent thereto. See Figs. 1-4. 
Regarding claim 10, the first and second film plies include a first longitudinal connected portion positioned proximal to a first longitudinal edge with a second longitudinal connected portion positioned parallel and adjacent thereto, with the first longitudinal seal and the second longitudinal seal defining the inflation region. See Figs. 1-4. 
Regarding claim 11, the inflation region is a longitudinal conduit. See Fig. 1. 
Regarding claim 19, the one or more lines of alternating lands and slits are defined by perforations formed from what can be interpreted to be transverse straight slits. 
Regarding claim 21, Jian discloses an inflatable cushion, comprising: a first film ply (2a) extensive in a longitudinal direction and a lateral direction; a second film ply 
Jian does not disclose the lines of weakness termination approximately the same location as the plurality of chambers proximate to the inflation region. Gess, which is drawn to a cushion, discloses overlapping lines of weakness (30 or 64) that extend transversely across plies (10, 12) terminating approximately the same location as a plurality of chambers (Fig. 4) proximate to the inflation region, the lines of weakness being more easily torn than the longitudinal strip of connected material facilitating tearing through the plies to separate portions of the inflatable cushion. See Figs. 4 and 11. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Additionally, it would have been an obvious matter of design choice to have the lines of weakness end as claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Applicant’s own specification discloses that the lines of weakness can extend to a variety of distances. See ¶[0085]. Jian does not disclose the fluid going from the plurality of chambers to the inflation region. 
Frayne, which is drawn to a cushion with an inflation valve, discloses using a valve that allows for two-way airflow. See Figs. 3D-5D. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute, or use in conjunction with, the valve of Frayne on the cushion of Jian in order to allow for the cushion to deflate and even be reused.  
Regarding claim 22, 23, 26 and 28-30, Jian, as modified above, sufficiently discloses the claimed invention.
In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 33, the opening is a valve-free opening, insofar as applicant has claimed. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jian and Frayne; or Jian, Frayne and Gess, as applied above in view of Cortopassi (US 5,335,996).
Regarding claims 15-17, Jian sufficiently discloses the claimed invention, except for a chevron shape, or both a longitudinal and transverse slit. 30Attorney Docket No. P244540.US.02-485252-XCortopassi, which is drawn to a container, discloses a slit that is a chevron shaped slit. See Fig. 1A. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the slit of Jian be chevron shaped, as disclosed by Cortopassi, in order to facilitate control of tearing the slit. 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a chevron shape, or any other shape including a longitudinal and transverse shape, in order to facilitate control of tearing the slit since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jian and Frayne, or Jian, Frayne and Gess, as applied above in view of Frayne et al. (US 2011/0247725).
Regarding claim 27, Jian does not disclose the plies as claimed. Frayne, which is drawn to an inflatable item, discloses a first ply (11) including one or more layers of material extruded together into a single ply of material. See ¶[0058]. Thus, it would have 

Response to Arguments
Applicant’s arguments have been considered but are not persuasive. Applicant argues that Jian cannot have airflow both in and out of the chambers - the Office respectfully disagrees. There is no disclosure in Jian that would preclude the use of a two-way valve, such as the ones disclosed by Frayne. As to Frayne, he discloses that “the inflation valve can include a non-invertible one-way valve and/or an invertible one-way valve.” (Emphasis added). See Abstract. Moreover, Frayne goes on to disclose the purpose of his invention is to allow for “rapid inflation and deflation …” See col. 1, ll. 15-18. Finally, Figs. 5B-5D clearly show that air is capable of going in and out of the chambers. See also, col. 8, ll. 41 - col. 9, ll. 26. Thus, it is the Office’s position that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute, or use in conjunction with, the valve of Frayne on the cushion of Jian in order to allow for the cushion to deflate and even be reused.  
As to claim 33, the Office respectfully disagrees with applicant’s assertion that openings (125) are “valve free.” A “valve” is defined as “Any of various device that regulate the flow of gases […]. See https://www.thefreedictionary.com/valve. It is the 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734